DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 1/7/22 has been entered. Claim(s) 10-21 are pending in the application and are under examination.
	Applicant’s amendments have overcome all claim objections from the previous Office Action mailed on 8/13/21.
	Applicant’s amendments have overcome the rejections of claims 11-18 and 21, claims 13, 14 and 15, and claim 16 under 35 USC 112 from the previous Office Action mailed on 8/13/21.  All pending rejections are set forth and addressed below.
	Applicant’s amendments have overcome all rejections under 35 USC 102 from the previous Office Action mailed on 8/13/21.  A new grounds for rejection under 35 USC 103 is set forth below.
Claim Objections
Claims 11-20 are objected to because of the following informalities: 
Because the preamble of independent claim 1 has been amended to recite a “software platform”, each dependent claim (which currently only refers to a “platform”) should be modified to also refer to a “software platform” in each preamble, thus using consistent terminology throughout the claims.  
Claim 14 refers to the phrase “suggested activities” which should be amended to read “suggested additional activities” in order to be consistent with the parent claim.
Claim 15 recites the term “identifies” which should be amended to read “identify” in order to define the function the application is configured to perform.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  


35 USC 112(b)
Claim(s) 10-21 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 10 recite(s) the limitation “analyze the tracked activity level and dietary level in relation to the 8goal input; 9generate a prediction of future behavior needed to achieve the goal based on at 10least one of the tracked activity level or a user reaction, 11generate an action plan for the user based on the generated prediction of future 12behavior; and 13provide feedback to the user in response to the analysis”.  However, it is unclear what constitutes “analyze” in the context of these parameters (i.e., tracked activity level and tracked dietary level).  The term “analyze” does not have a plain and customary meaning, nor is it further defined in the claims by any criteria (e.g., such as compliance with the goal input).  Moreover, the term “prediction of future behavior needed” is ambiguous, as it is unclear whether this is intended to be interpreted as the predicted, required behavior necessary for a user to meet a goal, or whether it means the predicted, actual behavior the user will likely perform, based on previously tracked activity and user reaction.  Additionally, the phrase “user reaction” is indefinite as it is unclear what reaction of the user this refers to, which is not previously recited in the claim.  The step of generating an action plan is indefinite because it relies on the indefinite limitation of a “prediction of future behavior”.  Finally, the last limitation refers to “the analysis”, which could have a variety of meanings, including just the result of the preceding “analyze” step (i.e., analysis of tracked activity and diet in relation to the goal input), or could include one or all subsequent “generate” steps as well (i.e., prediction of future behavior; action plan).  Therefore, claim 10 is indefinite.
Claim(s) 13 recite(s) the limitation "wherein the application is 2configured to […] analyze compliance behavior to predict future behavior and suggest personalized 5additional activities to the user".  First, it is unclear what constitutes “compliance behavior” which is a term not previously referred to in the claim and which has not been defined.  Moreover, the claim merely says it is configured to “analyze” without providing any further explanation, in terms of steps, calculation, or algorithm for how that analysis is performed.  The terms “compliance behavior” and “analyze” in this context does not have a plain and customary meaning, and could be any analysis and behavior.  It is not even clear whether this refers to 
Claim(s) 15 recite(s) the limitation "the specific tailored suggestions". There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 18 recite(s) the limitation "wherein the application is configured to use data and predictive and artificial intelligence modeling to display real-time empathetic coaching responses to the user ".  However, the term “data and predictive and artificial intelligence modeling” is a vague and indefinite term.  It is unclear what the metes and bounds of each of the terms in this phrase are referring to, as they do not have a plain and customary meaning, nor are they further defined in any particular terms in the claim or specification.  Rather, a “data and predictive and artificial intelligence modeling” could encompass an infinite number of meanings, and the only reference to this limitation in the specification is in paragraph 0048 which states: “The underlying software uses Big Data, predictive and artificial intelligence modeling”.  Therefore, the claim is indefinite.
Claim(s) 19 recite(s) the limitation "wherein information, suggested trajectories, alerts, calendars notices, and any combination thereof are used to modify a lifestyle habit of the user for an extended period of time".  It is unclear what “information, suggested trajectories, alerts, calendars notices, and any combination thereof” this claim refers to which are recited in a vague nature with no reference to what the data relates to.  Moreover, it is unclear how this data is used to achieve the claimed result of “used to modify a lifestyle habit of the user” which could have an infinite number of meanings.  Therefore, claim 19 is indefinite.
35 USC 112(a)
Claim(s) 10-21 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim(s) 13 recite(s) the limitation "wherein the application is 2configured to […] analyze compliance behavior to predict future behavior and suggest personalized 5additional activities to the user".   However, the written description does not provide support for this limitation.  The only recitation of “compliance” is in paragraph 0056 which is referring to Applicant identified research in the field, and thus not the step of analyzing compliance behavior to predict future behavior.  Therefore, the written description requirement is not met and this limitation represents new matter.
Claim(s) 18 recite(s) the limitation "wherein the application is configured to use data and predictive and artificial intelligence modeling to display real-time empathetic coaching responses to the user ".  However, the term “data and predictive and artificial intelligence modeling” is a vague and indefinite term as provided above.  It is unclear what the metes and bounds of each of the terms in this phrase are referring to, as they do not have a plain and customary meaning, nor are they further defined in any particular terms in the claim or specification.  Rather, a “data and predictive and artificial intelligence modeling” could encompass an infinite number of meanings, and the only reference to this 
Claim(s) 19 recite(s) the limitation "wherein information, suggested trajectories, alerts, calendars notices, and any combination thereof are used to modify a lifestyle habit of the user for an extended period of time".  However, the written description as originally filed does not provide any detail how this information (i.e., information, suggested trajectories, alerts, calendars notices, and any combination thereof) is used to achieve the claimed result “modify a lifestyle habit of the user for an extended period of time”.  One of ordinary skill in the art would not reasonably conclude the Applicant had possession of the claimed invention at the time of filing the present application based on the lack of detail defining this limitation in the application as originally filed. Therefore, the written description requirement is not met.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (i.e., software platform comprising an application viewable on a mobile device), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a judicial exception including a platform to facilitate healthy lifestyle changes including improved diet and exercise: The claim(s) recite(s) a series of steps or tasks that could be practically performed by mental process (i.e., observation, evaluation, opinion, and/or judgement) and/or certain methods of organizing human activity (i.e., interpersonal interaction, instruction, and/or teaching) and/or mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations, mathematical calculations), including: receive a user ability input for the user (observation; interpersonal interaction); 5receive a goal input for the user (observation; interpersonal interaction); track an activity level and dietary level of the user (observation; interpersonal 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the platform as a software platform; an application viewable on a mobile device, the application configured to: perform the judicial exception above; or wherein the application performs the judicial exception above; using […] artificial intelligence modeling to display empathetic coaching responses to the user; wherein the application further comprises a portion control system configured to receive an image of a food for consumption by the user) are recited at a high level of generality with no further detail whatsoever regarding how the underlying functionality achieves the stated result.  These generically recited computer components (i.e., application on a mobile device) represent no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of mobile device.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components identified above does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  There is no apparent improvement to computer functionality or other technology based on the lack of detail further defining these generic computer components in the claims.  Rather, the problem being addressed by the claimed invention is facilitating healthy lifestyle changes including improved diet and exercise, and do not address a challenge particular to a computer environment or software application of a mobile device.  Tracking and analyzing a user’s compliance with diet and exercise related goals and predicting future behavior based on that information to subsequently provide an action plan and feedback is a business practice known from the pre-electronic, pre-mobile device software application, health-training world.  The fact that the claims recite a software platform including an application on a mobile device configured to perform these steps does not remove the claim from the realm of abstract 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as identified in prong 2 above, the additional elements are recited at a high level of generality, and thus do not offer meaningful limitations beyond generally linking the abstract idea(s) to a technological environment.  The technological environment, namely the computer components (i.e., software platform comprising an application on a mobile device, including a portion control system) recited for performing the judicial exception, are interpreted as well-known, routine and conventional as evidenced by the lack of further detail in the specification showing these features are sufficiently well-known as it does not require a description of the particulars to satisfy 35 USC 112(a).  The claimed computer components recite result-based steps with no further definition describing the underlying functionality of the computer system, and thus are akin to using the words “apply it” to any general purpose system.  Moreover, an input device and display device (of the mobile device) are used to perform the generic function of input and output of information with no additional detail as provided above, and thus the input and display devices amount to insignificant extra-solution activity.  Mere automation of manual processes, as the additional elements of the present claims are performing, have been indicated by the court as not a technical improvement (such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)).  Together or individually, the claimed additional elements do not offer any apparent improvement to computer functionality or other technology, nor do they recite a particular machine based on the generic nature which they are claimed.  And as provided under prong 2, the recited reference to using predictive and artificial intelligence modeling is recited with no further details whatsoever, not limiting it to any particular algorithm or machine learning process, and thus do not result in any improvement to the associated hardware or other technology.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 10-21 are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 103 (AIA )
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 10-12 and 19-21 is/are rejected under 35 U.S.C. 103 as being obvious over Baarman I (US 2012/0179665) in view of Baarman II (US 2015/0093725).  
Regarding claim 10, Baarman I teaches a software platform to facilitate healthy lifestyle changes including improved diet and exercise for a user (Abstract; 0035: software-based health monitoring system which tracks at least food and exercise characteristics of a user to provide recommendations) comprising: 
an application viewable on a mobile device (par. 0035: mobile application that runs on a smartphone), the application configured to: receive a user ability input for the user (par. 0037; 0039; 0043: each user’s personal health profile includes level of exercise); 5receive a goal input for the user (par. 0037; 0039; 0043: each user’s personal health profile includes user health goals such as caloric goal; target weight goal; and target body mass goal); track an activity level and dietary level of the user (par. 0001; 0003; 0006; 0034; 0038; 0041: health monitoring system exercise that a user does and food the user eats): analyze the tracked activity level and dietary level in relation to a goal (par. 0038; 0041: recommender assesses a user’s consumption and activities and generates a recommendation in order for a user to maintain a goal or hit a target); and provide feedback to the user in response to the analysis (par. 0041: recommendation provided to user).  Baarman I fails to expressly disclose: generate a prediction of future 
Regarding claim 11, Baarman I further teaches wherein the application is configured to suggest additional activities to the user to achieve the goal (par. 0041: recommender may suggest the user consume certain food portions or supplements, as an example).
Regarding claim 12, Baarman I further teaches wherein the application is configured to receive an input to indicate whether the user complied with the suggested additional activities (par. 0052: user may manually enter or scan a photo of the food or food packaging).
Regarding claim 19, Baarman I further teaches wherein information, suggested trajectories, alerts, calendars notices, and any combination thereof are used to modify a lifestyle habit of the user for an extended period of time (par. 0041: recommender may suggest the user consume certain food portions or supplements, as an example, which is interpreted as information for a user to modify a lifestyle habit of the user, namely what they are consuming, for an extended period of time).
Regarding claim 20, Baarman I further teaches wherein the application further comprises a portion control system configured to receive an image of a food for consumption by the user (par. 0007; 0041; 0055: data acquisition system acquires info on food based on image of the product).
Regarding claim 21, Baarman I further teaches wherein the application is configured to provide instant feedback indicating a portion size overage relative to a target plate size (par. 0041: the recommender may provide a visual representation of a food plate showing the portion of food in one color if they should eat it, and another color if they should not eat it).
RESPONSE TO ARGUMENTS

35 USC 112 – Rejections
Applicant's arguments with respect to the rejections of claims 18 and 19 filed 1/7/22 have been fully considered but they are not persuasive.
	In response to Applicant's argument that With respect to claim 18, applicant believes data and predictive and artificial intelligence modeling are terms that would be understood by a person of skill in the art, Applicant’s argument is merely conclusory based on lack of evidence to support this assertion.  Applicant neither explains what constitutes a predictive and artificial intelligence modeling, including rules or algorithms defining said modeling, or any additional evidence to support one of ordinary skill in the art would understand the metes and bounds of the claimed term.  Therefore, the rejection is maintained.
	Examiner notes that Applicant does not refute the previous rejection of claim 19 under 35 USC 112(a) or 112(b).  The rejection is maintained.
35 USC 101 – Rejections
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
	In response to Applicant's argument that Applicant's claims provide for receiving ability and goal input for a user, tracking activity and dietary levels for the user, and analyzing the information to generate a prediction of future behavior needed to achieve the goal. The practical application of the claimed invention is a tool that helps users stay motivated to achieve a goal, particularly a health related goal, such as those related to weight loss and exercise. Moreover, the claims provide meaningful limitations beyond generally linking an abstract idea to a technical environment, Examiner respectfully disagrees.  The limitations of provide for receiving ability and goal input for a user, tracking activity and dietary levels for the user, and analyzing the information to generate a prediction of future behavior needed to achieve the goal are practically performed by mental process and/or interpersonal interaction, and thus do not represent an improvement to computer technology or other technology, nor do they represent a particular machine or treatment.  At best, these are an improvement to the abstract idea of weight loss and exercise.  The computer-based additional elements are merely recited at the outset for performing the abstract idea identified above, with no particular rules or configuration that provide any apparent technical improvement.  Again, but for the generic recitation of a software platform and application on a mobile device at the outset, one of ordinary skill in the art would recognize the actual steps are practically performed by a human through observation, evaluation, judgement and opinion, as well as an interpersonal interaction between a teacher and student, which may include use of mathematical concepts to complete.  Applicant concludes with no further evidence or explanation that these steps provide meaningful limitations beyond generally linking the abstract idea to a technical environment, and thus not persuasive.  Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization 

/JAMES B HULL/Primary Examiner, Art Unit 3715